Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For better form and clarity, the title must be amended throughout the application, original oath or declaration excepted, to read:
 --Household Container Organizer--.

	The figure descriptions are objected to but will be held in abeyance pending correction of the drawing disclosure.

The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling as the drawings, which are computer generated, do not clearly disclose the claimed design.
	The disclosure is computer generated, as such, it is difficult to figure out the exact appearance of some areas of the claimed design.  Some are too dark, while other areas are too light.  Computer generated drawings are acceptable, however, in this case pen and ink drawings would more clearly show the claimed design.  Clean, crisp, clear lines must be used to ensure all details of the claim will be clearly understood when reproduced in the printed patent.  Both the line quality and the scale to which the drawings views are made must be sufficient to ensure that the clarity of the disclosure will be maintained should the drawings be reduced to as much as two-thirds of their original size upon reproduction ( 37 CFR 1.84(k)).
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.

The claim is rejected under 35 USC 112, (a) and (b).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRY A WALLACE whose telephone number is 571.272.2630.  The examiner can normally be reached Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lakiya Rogers, can be reached on 571.270.7145.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Questions regarding administrative matters should be directed to a USPTO Customer Service Representative or by accessing the automated information system, at 800-786-9199 (in USA or Canada) or 571-272-1000.
The amendment and/or drawings may be submitted to the following address:
	Mail Stop Design
	USPTO
	PO Box 1450
	Alexandria, VA  22313-1450
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TERRY A WALLACE/Primary Examiner, Art Unit 2916